

Exhibit 10.3
ZBB ENERGY CORPORATION


NONSTATUTORY STOCK OPTION AGREEMENT


This Nonstatutory Stock Option Agreement (this “Agreement”) is executed as of
January 7, 2010, by and between ZBB ENERGY CORPORATION, a Wisconsin corporation
(the “Company”), and Eric Apfelbach (the “Employee”).


WITNESSETH:


WHEREAS, the Compensation Committee of the Board of Directors of the Company
wishes to grant the Employee a Nonstatutory Stock Option in conjunction with the
Employee’s appointment as Chief Executive Officer of the Company subject to the
terms provided in this Agreement; and


WHEREAS, the Compensation Committee of the Board of Directors of the Company
anticipates that this Agreement will promote the best interests of the Company
and its shareholders by providing the Employee a proprietary interest in the
Company with a stronger incentive to put forth maximum effort for the continued
success and growth of the Company and its subsidiaries.


NOW, THEREFORE, in consideration of the benefits that the Company will derive in
connection with the services to be rendered by the Employee, the Company and the
Employee hereby agree as follows:


1.  Determinations by Administrator.  The Administrator (as defined below) shall
make all interpretations, rules and regulations necessary to administer this
Agreement, and such determinations of the Administrator shall be binding upon
the Employee.  For purposes of this Agreement, the term “Administrator” shall
mean the Compensation Committee of the Board of Directors.


2.  Option; Number of Shares; Option Price.  The Option (as defined below)
granted hereunder is intended to be a nonstatutory stock option and therefore,
shall not qualify as an incentive stock option pursuant to Section 422 of the
Internal Revenue Code of 1986, as amended (the “Nonstatutory Stock
Option”).  The Employee shall have the right and option to purchase all or any
part of an aggregate one hundred thousand (100,000) shares of $0.01 par value
common stock of the Company (“Share(s)”) at the purchase price of $1.33 per
Share (the “Option”), which is equal to the Fair Market Value (as defined below)
of a Share as of the date of this Agreement.  For purposes of this Agreement,
the term “Fair Market Value” shall mean, as of any date, the closing price of a
Share on the NYSE Amex.


3.  Vesting and Expiration.


(a)           Vesting.           Provided the Employee is employed by the
Company on the target performance date, this Option shall vest according to the
percentages below upon the achievement of the following key performance
indicators (“KPI”), such achievement as determined by the Administrator:

 
 

--------------------------------------------------------------------------------

 


Target Performance
Date
 
KPI 
 
Percentage of Option to Vest
June 30, 2010
 
As of June 30, 2010, the Company has adequate funding, access to funding, or the
ability to reduce expenses sufficient to carry on its normal business operations
until June 30, 2011, as determined in the sole discretion of the Operating
Committee of the Company’s Board of Directors.
 
50% (or 50,000 Shares)
December 31, 2010
  
Based on the financial results of the Company for the 12 months ended December
31, 2010, compared to the financial results of the Company for the 12 months
ended December 31, 2009, the Company’s cost of goods sold as a percentage of
revenue has been materially reduced, as determined in the sole discretion of the
Operating Committee of the Company’s Board.
  
50% (or 50,000 Shares)



To the extent the KPI is achieved, each portion of the Option specified in the
schedule above shall vest and become exercisable upon the date that the
Administrator, after consultation with the Operating Committee, certifies that
the KPI has been met (each certification date, a “Vesting Date”), which
certification shall occur as soon as practicable after the Target Performance
Dates.


Upon the Employee’s termination of employment for any reason, the Employee shall
forfeit the Option or portion of the Option that has not vested at the time of
such termination.  Notwithstanding the foregoing, upon the Employee’s death or
Disability (as defined in Employee’s offer letter of employment dated January 7,
2010 (the “Offer Letter”)) while Employee is employed by the Company, the Option
shall become immediately exercisable and fully vested as to all Shares.


(b)           Expiration.  To the extent not previously exercised according to
the terms hereof, each portion of the Option shall expire on the fifth
anniversary of the Vesting Date applicable to such portion of the Option.


4.  Exercise Period.


(a)           Disability.  Upon the Employee’s termination of employment due to
a Disability, the Employee shall have one (1) year from the date of such
termination to exercise the Option granted hereunder as to all or part of the
Shares subject to this Option; provided, however, that this Option shall not be
exercisable subsequent to the expiration dates specified in Section 3(b), above.


 
2

--------------------------------------------------------------------------------

 

(b)           Death.  Upon the Employee’s termination of employment due to
death, the Option, as to all or any part of the Shares subject to this Option,
shall be exercisable:
 
(1)           for one (1) year after the Employee’s death, but in no event
subsequent to the expiration dates specified in Section 3(b), above; and


(2)           only (i) by the designated beneficiary of the Employee (such
designation to be made in writing at such time and in such manner as the
Administrator shall approve or prescribe), or, if the Employee dies without a
surviving designated beneficiary, (ii) by the personal representative,
administrator, or other representative of the estate of the Employee, or by the
person or persons to whom the deceased rights of the Employee under the Option
shall pass by will or the laws of descent and distribution.  The Employee may
change the beneficiary designation at any time, by giving written notice to the
Administrator, subject to such conditions and requirements as the Administrator
may prescribe in accordance with applicable law.


(c)           Other Terminations of Employment.  Upon the Employee’s termination
of employment for any reason other than those specified above in this Section 4,
the Employee shall have ninety (90) days from the date of such termination to
exercise the Option as to all or part of the Shares, provided the Employee has a
present right to exercise such Option as of the date of such termination;
provided, however, that the Option shall not be exercisable subsequent to the
expiration dates specified in Section 3(b), above.  Notwithstanding the
foregoing, if Employee’s employment is terminated for Cause (as defined in the
Offer Letter), to the extent the Option held by the Employee is not effectively
exercised prior to such termination, it shall lapse immediately upon such
termination.


(d)           Extension of Exercise Period.  The Administrator may in its sole
discretion extend the period permitted for exercise of the Option upon the
Employee’s termination of employment as otherwise provided in this Section 4 if
allowable under applicable law.


5.  Method of Exercising Option.  Except as otherwise permitted by the
Administrator, the Option shall be exercisable by delivery to the Company (to
the attention of its Secretary), at its offices in Menomonee Falls, Wisconsin,
of (i) written notice identifying the Option and stating the number of Shares
with respect to which it is being exercised, (ii) payment in full of the
exercise price of the Shares then being acquired as provided in Section 6,
below, and (iii) execution of such other documentation as is determined to be
necessary or appropriate by the Administrator from time to time the form of
which shall be provided to the Employee at the time of execution and delivery of
this Agreement.  The Company shall have the right to delay the issue or delivery
of any Shares to be delivered hereunder until (i) the completion of such
registration or qualification of such Shares under federal, state, or foreign
law, ruling, or regulation as the Company shall deem to be necessary or
advisable, and (ii) receipt from the Employee of such documents and information
as the Administrator may deem necessary or appropriate in connection with such
registration or qualification or the issuance of Shares hereunder.

 
3

--------------------------------------------------------------------------------

 


6.  Payment of Exercise Price.  The exercise price shall be payable in whole or
in part in cash, Shares held by the Employee, other property, or such other
consideration consistent with the Agreement’s purpose and applicable law as may
be determined by the Administrator from time to time.  Except as otherwise
determined by the Administrator at the time of grant, such price shall be paid
in cash in full at the time that the Option is exercised.  If the Employee is
permitted by the Administrator to pay all or a part of the exercise price in
Shares and elects to do so, the Employee may make such payment by delivering to
the Company a number of Shares, either directly or by attestation, which are
equal in value to the purchase or exercise price hereunder.  For this purpose,
all Shares so delivered shall be valued per share at the Fair Market Value (as
defined above; provided, however, if a Share is not susceptible to valuation by
the above method, the term “Fair Market Value” of a Share shall mean the fair
market value of a Share as the Administrator may determine in conformity with
pertinent law) of a Share on the business day immediately preceding the day on
which such Shares are delivered.


7.  Prohibition Against Transfer.  Unless otherwise provided by the
Administrator and except as provided below, the Option, and the rights and
privileges conferred hereby, may not be transferred by the Employee, and shall
be exercisable during the lifetime of the Employee only by the Employee.  The
Option shall not be subjected to execution, attachment or similar process.  The
Employee shall have the right to transfer the Option upon the Employee’s death,
either to the Employee’s designated beneficiary (such designation to be made in
writing at such time and in such manner as the Administrator shall approve or
prescribe), or, if the Employee dies without a surviving designated beneficiary,
by the terms of the Employee’s will or under the laws of descent and
distribution, subject to any limitations set forth in this Agreement and all
such distributees shall be subject to all terms and conditions of this Agreement
to the same extent as the Employee would be if still living.


8.  Nature of Option.  The Employee shall not have any interest in any fund or
in any specific asset or assets of the Company by reason of the Option granted
hereunder, or any right to exercise any of the rights or privileges of a
stockholder with respect to the Option until Shares are issued in connection
with any exercise.


9.  Adjustment provisions.


(a)           Share Adjustments.  In the event of any stock dividend, stock
split, recapitalization, merger, consolidation, combination or exchange of
shares of Company stock, or the like, as a result of which shares of any class
shall be issued in respect of the outstanding Shares, or the Shares shall be
changed into the same or a different number of the same or another class of
stock, or into securities of another person, cash or other property (not
including a regular cash dividend), the number of Shares subject to the Option
and the exercise price applicable to the Option shall be appropriately adjusted
in such equitable and proportionate amount as determined by the
Administrator.  No fractional Share shall be issued under the Agreement
resulting from any such adjustment but the Administrator in its sole discretion
may make a cash payment in lieu of a fractional Share.
 
 
4

--------------------------------------------------------------------------------

 

(b)           Acquisitions.  In the event of a merger or consolidation of the
Company with another corporation or entity, or a sale or disposition by the
Company of all or substantially all of its assets, the Administrator shall, in
its sole discretion, have authority to provide for (i) waiver in whole or in
part of any remaining restrictions or vesting requirements in connection with
the Option granted hereunder, (ii) the conversion of the outstanding Option into
cash, (iii) the conversion of the Option into the right to receive securities,
including options, of another person or entity upon such terms and conditions as
are determined by the Administrator in its sole discretion and/or (iv) the lapse
of the Option after notice in writing has been given that the Option may be
exercised within a set period from the date of such notice and that any Option
not exercised within such period shall lapse.


(c)           Binding Effect.  Without limiting the generality of what is
provided in Section 1 hereof and for avoidance of doubt, any adjustment, waiver,
conversion or other action taken by the Administrator under this Section 9 shall
be conclusive and binding on the Employee and the Company and any respective
successors and assigns.


10.  Notices.  Any notice to be given to the Company under the terms of this
Agreement shall be given in writing to the Company at its offices in Menomonee
Falls, Wisconsin.  Any notice to be given to the Employee may be addressed to
Employee’s address as it appears on the payroll records of the Company or any
subsidiary thereof.  Any such notice shall be deemed to have been duly given if
and when actually received by the party to whom it is addressed, as evidenced by
a written receipt to that effect.


11.  Taxes.  The Company may require payment or reimbursement of or may withhold
any minimum tax that it believes is required as a result of the grant or
exercise of the Option, and the Company may defer making delivery with respect
to Shares or cash payable hereunder or otherwise until arrangements satisfactory
to the Company have been made with respect to such withholding obligations.


12.  Rights of Employee.  The Option, and any payments or other benefits
received by the Employee under the Option, is discretionary and shall not be
deemed a part of the Employee’s regular, recurring compensation for any purpose,
including without limitation for purposes of termination, indemnity, or
severance pay law of any country and shall not be included in, nor have any
effect on, the determination of benefits under any other employee benefit plan,
contract or similar arrangement provided to the Employee unless expressly so
provided by such other plan, contract or arrangement, or unless the
Administrator expressly determines otherwise.


13.  Amendment.  The Administrator may amend the Agreement; provided, however,
that the Employee’s consent to such action shall be required unless the
Administrator determines that the action, taking into account any related
action, would not materially and adversely affect the Employee.  However,
notwithstanding any other provision of the Agreement, the Administrator may not
adjust or amend the exercise price of the Option, whether through amendment,
cancellation and replacement grants, or any other means, except in accordance
with Section 9 hereof.


14.  No Right To Employment.  The Agreement shall not confer upon the Employee
any right to continue employment with the Company or a subsidiary, nor shall it
interfere in any way with the right of the Company or such subsidiary to
terminate the Employee’s employment any time.

 
5

--------------------------------------------------------------------------------

 


15.  Severability.  In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Agreement, and this Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.


16.  Governing Law.  This Agreement and all actions taken hereunder shall be
governed by, and construed in accordance with, the laws of the State of
Wisconsin, applied without regard to the laws of any other jurisdiction that
otherwise would govern under conflict of law principles.
 
 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused these presents to be executed as of
the date and year first above written, which is the date of the granting of the
Option evidenced hereby.



 
ZBB ENERGY CORPORATION
             
By:
/s/ Paul F. Koeppe
   
Paul F. Koeppe
   
Interim Chief Executive Officer



The undersigned Employee hereby accepts the foregoing Option and agrees to the
several terms and conditions hereof.



 
/s/ Eric C. Apfelbach
 
Employee

 
 
7

--------------------------------------------------------------------------------

 